DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicants arguments are based on amendments to claim 1 to require the internal walls to be extending parallel to the side walls.  However, the disclosure does not appear to support this limitation rendering the claim indefinite (see 35 USC 112 below). The claims, when read in light of the specification, are indefinite as the internal walls correspond to the straightener walls (204) which are only disclosed as parallel to the top wall ([0021]). The only wall perpendicular to top/bottom wall and parallel to side wall is the middle wall (194), yet only one is disclosed and not a plurality (and would also contradict at least claim 7).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal walls … extending parallel with the pair of side walls”, “internal walls … perpendicular to the top wall and bottom wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the internal walls extending parallel to the side walls.  Claim 3 requires the internal walls perpendicular to the top wall.  The claims, when read in light of the specification, are indefinite as the internal walls correspond to the straightener walls (204) which are only disclosed as parallel to the top wall ([0021]).  Therefore, the claims are unclear as to how internal walls can be perpendicular to the top wall or parallel to side walls.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassmuck et al. (US 7,497,770).
Regarding claim 1, Grassmuck et al. (hereafter “D1”) discloses a refrigerated display case having a front (upward being the front in figure 3), the refrigerated display case comprising: a duct (as at air passage 112) configured to direct an air stream flow through a bottom, a back, and a top of the refrigerated display case; a guide vane (louver 51, reference made to the embodiment of figure 2) communicated with the top of the duct and configured to redirect the air stream flow along the front of the refrigerated display case (col. 1, lines 42-58); a receiver (at inner wall 106 adjacent outer wall to the right in figure 3, the right being referenced as the bottom of the device) coupled to the bottom of the duct and configured to accept the air stream flow redirected by the guide vane (louver 51); and the guide vane comprising: a top wall (outer left one of portion 62); a bottom wall (outer right 62 in figure 2); a first end region (entrance) and a second end region (exit), wherein the first end region and the second end region are located opposite each other on the guide vane; a plurality of internal walls (62/64), extending between the first end region and the second end region; and a plurality of flow paths (in channels 61) extending between the first end region and the second end region, and at least two of the top wall, the bottom wall, a first internal wall of the plurality of internal walls, and a second internal wall of the plurality of internal walls, configured to direct an air stream through the guide vane.  D1 does not disclose the particulars of any side walls or other structure of the louver of figure 2.  D1 does, however, teach side walls and boundaries with respect to the louver (130) of the embodiment of figure 4.  It would have been obvious to one of ordinary skill in the art at time of filing to contain the guide vane / louver of figure 2 within side walls as a bounded device as taught by the embodiment of figure 4 of D1, for the device to be replaceable/removable. 
Regarding claims 2 and 9, D1 discloses wherein the top wall (62/64) and the bottom wall (62/64) are parallel in a first direction for a first length and parallel in a second direction for a second length (figure 2), the first and second directions being perpendicular.
Regarding claim 3, D1 discloses wherein the plurality of internal walls (62/64) is parallel to the top wall and the bottom wall in the first direction for the first length (portions of 62 parallel) and the second direction for the second length (portions of 64 which are parallel) figure 2).
Regarding claim 4, D1 discloses wherein the second direction is perpendicular to the first direction (figure 2).
Regarding claims 5-6, D1 does not disclose the exact dimensions of the louver of figure 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize dimensions of the louver/guide vane of D1 suitable for the size of the refrigeration device in which it is to be utilized and the size of the air passage (as at 112) and as such selection of the second length to be 0.5 inches and the distance between top/bottom walls as 2 inches would be obvious to one of ordinary skill in the art for the intended use.  
Regarding claims 7-8, D1 does not disclose the exact dimensions of the louver of figure 2 including the ratio between channel (61) sizes through vane/louver (51).  It can be seen that the channel sizes decrease progressively right to left in figure 2 for selection of air flow velocity profile (col. 5, lines 30-39; figure 2).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize dimensions of the louver/guide vane of D1 suitable for the size of the refrigeration device and desired air flow profile through the channels and at exit of the louver/vane and as such selection of the channel sizes to impart a ratio of between 0.75 would be obvious to one of ordinary skill in the art for the intended use.  
Regarding claim 10, D1 discloses wherein each of the plurality of internal walls (62/64) is coupled to both of the top wall and the bottom wall (via intermediate members as at 140 in figure 4).
Regarding claims 11-12, D1 discloses wherein the first internal wall is spaced from the second internal wall a first distance, and the first internal wall is spaced from the second internal wall a second (different) distance (figure 2).
Regarding claims 13-14, D1 discloses wherein the second direction is substantially parallel to a direction of gravity (up/down in figure 2 as at 61/62).
Regarding claim 15, D1 discloses wherein the first end region (bottom of 61/62 in figure 2) comprises a plurality of inlets defined by the plurality of flow paths, each of the plurality of inlets in airflow communication with the top portion of the duct to receive the air stream flow from the duct (58).
Regarding claim 16, D1 discloses wherein the second end region (at 51) comprises a plurality of outlets defined by the plurality of flow paths, each of the plurality of outlets in airflow communication with the receiver across the front of the refrigerated display case (across front (up in figure 3) as at path 126).
Regarding claim 17, D1 discloses wherein at least one of the plurality of inlets comprises an inlet area, and at least one of the plurality of outlets comprises an outlet area different than the inlet area (figure 2).
Regarding claims 18-19, D1 discloses the front being open (up in figure 3).
Regarding claim 20, D1 discloses further comprising at least one fan-coil unit (fan 118, evaporator assembly 116) in airflow communication with the duct and the receiver (figure 3).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK D HAWN/Primary Examiner, Art Unit 3631